EXHIBIT NO. 10.2

CHEMICAL FINANCIAL CORPORATION

DEFERRED COMPENSATION PLAN FOR DIRECTORS

Adopted November 15, 1982, effective for calendar year 1983, and thereafter,
most recently amended November 17, 2008.

 

A. Introduction

This plan (the Plan) is a private unfunded non-qualified deferred compensation
arrangement for non-employee Directors of Chemical Financial Corporation (the
Company) or of wholly-owned subsidiaries of the Company which have elected to
participate in the Plan. The Plan permitted Directors, on an individual election
basis, to defer all or one-half of the fees payable for services as a Director
of the Company or of a wholly-owned subsidiary of the Company until after their
retirement from the Board. The Compensation Committee closed this Plan to new
deferrals effective February 25, 2008.

 

B. Purpose

The purpose of the Plan is to provide Directors with maximum opportunity and
flexibility in the planning of their personal financial resources.

 

C. Manner of Deferral of Compensation

Each Director of the Company or any of its participating subsidiaries may elect
on or before December 31 of each calendar year to defer payment of all or
one-half of all fees payable to him for his services as a Director (including
Board Committee fees) during the calendar year following such election. Any
person who shall become a Director during any calendar year may elect to defer
payment of all or one-half of such fees for the remainder of such calendar year
by making such election prior to attending his first meeting of the Board of
Directors or any committee thereof. All elections shall be irrevocable during
the calendar year to which such election pertains, and all elections shall be in
writing and in form acceptable to the Company.

The compensation deferred will be credited on the books of the Company to a
Director’s deferred compensation account as of the date it would otherwise have
been payable (the “Payment Date”). The Company shall have no obligation to fund
such account.

Deferral of compensation shall have no effect on compensation related benefits
received by a Director, if any.



--------------------------------------------------------------------------------

D. Interest on Deferred Compensation Account

The Director’s deferred compensation account will be credited with interest at
the rate paid by Chemical Bank and Trust Company on its Chem Sweep Account.

 

E. Payment of Deferred Compensation

Payment of a Director’s deferred compensation may only be made after the
Director’s service on the Board has terminated in a manner that constitutes a
“Separation From Service” within the meaning provided under Treasury Regulation
§ 1.409A-1(h), including the presumptions provided in that section. Except as
described below, payment will be made in ten (10) annual installments in cash.
For purposes of the Plan, the determination of whether a Director whose service
on the Board terminates, but who thereafter becomes a Community Bank Advisory
Director, has experienced a Separation From Service while serving as a Community
Bank Advisory Director shall be made in accordance with Treasury Regulation §
1.409A-1(h), including the presumptions provided in that section.

At the time of each election to defer Board Compensation, a Director may
irrevocably elect to have the portion of the deferred compensation account
covered by the election paid in less than ten (10) annual installments, or in a
single lump sum. Such installment payments shall commence, or such lump sum
payment shall be made, no later than January 31 of the calendar year following
the year in which such Director experiences a Separation From Service, or in
such subsequent year as the director shall have elected in the initial deferral
election, with subsequent installments paid in January of the subsequent years
during the elected installment period.

The amount of the first installment shall be a fraction of the total amount of
the Director’s deferred compensation, together with all interest accrued
thereon, as of the date that payments are to commence. The numerator of such
fraction shall be one (1), and the denominator of such fraction shall be the
total number of installments which the Director elected to receive.

Each subsequent installment shall be calculated in the same manner as of the
same date of each subsequent year, except that the denominator shall be reduced
by the number of installments which have been previously paid.

The time and schedule of payment under the Plan may not be accelerated.

 

F. Assignability

No right to receive payment of the Directors’ deferred compensation under the
Plan shall be transferable or assignable by a Director except by will or under
the laws of descent and distribution, except that a Director may make a written
designation of beneficiary in form acceptable to the Company, which beneficiary
shall succeed to the Director’s rights under the Plan in the event of the
Director’s death.

In the event of a Director’s death prior to receiving all deferred payments to
which he is entitled, the balance of the Director’s deferred compensation,
together with all

 

2



--------------------------------------------------------------------------------

interest credited thereon to the date of the Director’s death, shall be
determined and paid in single payment to the Director’s estate or designated
beneficiary within thirty days of the Director’s death.

 

G. Amendment of Plan

This plan may be amended, suspended or terminated at any time by the Board of
Directors of the Company.

However, no amendment, suspension or termination of the Plan may, without the
consent of a Director, alter or impair any of the rights previously granted
under the Plan.

 

H. Acceleration of Payment for Hardship

Upon the written request of a Director to the Compensation Committee of the
Company’s Board of Directors, a Director may be permitted to receive all or part
of his deferred compensation under the Plan, including interest credited
thereon, if the Compensation Committee determines that an Unforeseeable
Emergency exists as the result of an extraordinary and unforeseeable
circumstance which would cause the Director severe financial hardship. The
decision as to whether to grant such a request shall rest in the absolute
discretion of the Compensation Committee.

Any such distribution for hardship shall be limited to the amount reasonably
necessary to meet such emergency (including reasonably anticipated attributable
taxes or penalties) which cannot be made through reimbursement or compensation
from insurance or by liquidation of assets that would not cause severe financial
hardship.

“Unforeseeable Emergency” means a severe financial hardship resulting from an
illness or accident of the Employee, Beneficiary, their spouses or dependents,
loss of the Employee’s or a Beneficiary’s property due to casualty or other
similar and extraordinary circumstances beyond the control of the service
provider or Beneficiary (including but not limited to imminent foreclosure or
eviction from the Employee’s or Beneficiary’s primary residence or the need to
pay medical or funeral expenses of the Employee or Beneficiary or their spouse
or dependent).

 

I. Administration

The Plan shall be administered by the Compensation Committee of the Company’s
Board of Directors. The Compensation Committee shall have authority to adopt
rules for carrying out the Plan, and all interpretations of the Plan’s
provisions by the Compensation Committee shall be final.

 

J. Unfunded Plan

The benefits payable under the Plan are unfunded. Consequently, no assets shall
be segregated for purposes of the Plan and placed beyond the reach of the
Company’s general creditors. The right of any participating Director to receive
future installments under the provisions of the Plan shall be an unsecured claim
against the general assets of the Company.

 

3



--------------------------------------------------------------------------------

K. Business Days

In the event any date specified herein falls on a Saturday, Sunday or legal
holiday, such date shall be deemed to refer to the next business day thereafter.

 

L. Continuation of Deferred Payment Method

In order to facilitate the administration of the Plan, participants who elect to
participate in the Plan for more than one year will be assumed to have selected
the same method for payment of the deferred compensation for subsequent years as
was selected in the election form for the first year of participation. This
paragraph, however, shall not be interpreted as an automatic election to
participate in the program for subsequent years.

 

4